Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and server for mobile solution for importing and signing third-party electronic signature documents.
Relevant prior art includes:
McCabe (US 2009/0292786) which teaches transmitting a signature document, displaying a signature document, and transmitting a signature to a remote signature service (Paragraphs [0022-0027, 0029).

King (US 2006/0041605) teaches capturing an image of a signature document with a camera and transmitting the image to a remote service (Paragraph [0187, 0504] Figure 4).

Pravetz (US 7,395,503) teaches user interface including options for adding electronic signature elements (Col. 4, lines 33-67, Col. 5, lines 27-38)

However, none of McCabe, King and Pravetz teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, 15.
For example, none of the cited prior art teaches or suggest the steps of 
causing, by the digital signature server, a display of the image of the signature document within a user interface, the user interface comprising a digital signature control element; in response to an activation of the digital signature control element and a capture of a digital signature of a user by the client device, converting, by the digital signature server, the image of the signature document to a digital signature document; and storing, by the digital signature server, the digital signature in association with the digital signature document.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439